PER CURIAM.
Petitioner, an inmate of the Montana State Prison, requests a transcript of the evidence upon his trial and copy of the judgment roll. It is not possible to determine from his petition whether a trial was had or whether a plea of guilty was entered, petitioner merely stating that he waived counsel, nor is there any showing of date of conviction. While petitioner states that he petitioned the district court of Fallon County for such records he further states that he was denied them by the county attorney. This cannot be correct because the county attorney is not the district court and has no authority under the law to either grant or deny any such application.
To facilitate proper consideration we are forwarding the petition to the clerk of the district court of Fallon County, where the record is, with request that he call the same to the attention of the district court when it is next in session in such county for such action as is appropriate under the law.